Exhibit Supplemental Analyst Package Second Quarter 2009 Earnings Call July 29, 2009 Table of Contents Financial Highlights1 Consolidated Balance Sheets2 Consolidated Statements of Operations 3 Consolidated Statements of Funds from Operations 4 Wholly-owned Property Results of Operations 5 Seasonality of Operations 6 Capital Structure 7 Portfolio Overview 8 2009/2010 Leasing Status 9 2009/2010 Leasing Trends 12 Owned Development Update 13 Third-party Development Update 14 Management Services Update 15 Investor Information 16 Financial Highlights (dollars in thousands, except per share data) 2009 2008 $ Change %
